 



Exhibit 10.4
PERFORMANCE SHARE UNIT TERMS
FOR ANNUAL GRANT
UNDER THE MERCK & CO., INC. 2007 INCENTIVE STOCK PLAN



These Terms apply to the 2008 Annual Performance Share Unit Grant. They may be
amended by the
Merck Compensation and Benefits Committee of the Board of Directors as permitted
by the ISP.
I. GENERAL. Except as otherwise indicated in this schedule, the terms of
Performance Shares Units (“PSUs”) granted under this Schedule are the same as
those described in the Rules and Regulations. Except as defined below, defined
terms under this Schedule are the same as under the Rules and Regulations.
II. ELIGIBILITY. Each Eligible Employee who also is a Grade 1 or 2 employee on
the Grant Date is eligible to receive Performance Shares if the Committee in its
sole and non-reviewable discretion designates him or her to receive a
Performance Share Unit (“Performance Unit Grantee”).
III. PSUs
A. Definitions: For the purpose of this Schedule:
“2005—2010 EPS CAGR” means Earnings per Share for 2010 divided by $2.53 to the
power of 0.2, reduced by One.
“Award Period” means three years, with the first Award Period commencing on
January 1, 2008 and ending December 31, 2010. The next Award Period also shall
be three years, commencing January 1, 2009. “Award Year” means each of the years
in the Award Period.
“Code” means the Internal Revenue Code of 1986 or any successor thereto.
“Final Award” for each Award Period means the percentage of Target described in
paragraph C of this Article III.
“Earnings Per Share” or “EPS” means the Company’s earnings per shares of common
stock adjusted to exclude charges or items from the measurement of performance
relating to (1) restructurings, discontinued operations, extraordinary items and
other unusual or non-recurring charges; (2) an event either not directly related
to Company operations or not reasonably within the control of Company
management; and (3) the effects of tax or accounting changes in accordance with
U.S. generally accepted accounting principles.
“Grant Date” means the date a Performance Share Unit is granted, which for
Performance Share Units intended to constitute “performance-based compensation”
under Section 162(m) of the Code shall not be later than 90 days after the
beginning of an Award Period.
“Performance Unit Grantee” means an Eligible Employee who receives a Performance
Share Unit.
“Performance Share Unit” means an award of Performance Shares as described in
this Schedule.
“Performance Share” means a phantom share of Common Stock. Until distributed
pursuant to paragraph F of this Article III, Performance Shares shall not
entitle the holder to any of the rights of a holder of Common Stock; provided,
however, that the Committee retains the right to make adjustments in the case of
a corporate restructuring as described in Section 6 of the ISP.

 



--------------------------------------------------------------------------------



 



“Target Shares” means the number of Performance Shares that will be
distributable if the Performance Measures are achieved at the level identified
as “target” for the entire Award Period without regard to the Payout Multiplier.
“Year” means calendar year.
B. Establishment of Targets
The Committee, in its sole and non-reviewable discretion, shall determine the
Target Shares for each Performance Share Unit for each Performance Unit Grantee.
C. Determination of Performance Share Units. The Final Award is derived as
follows:

1. The Target Award is divided by 3 (the “First Annual Tranche,” “Second Annual
Tranche” and “Third Annual Tranche,” respectively, and each an “Annual
Tranche”). Each Annual Tranche is a separate award for purposes of
Section 162(m).
2. By March 30 of an Award Year, the Committee shall associate an EPS for each
Payout Percentage in the following table with respect to that Year:

          EPS   Payout Percentage
Less than Threshhold
    -0-  
Threshhold
    50  
 
    55  
 
    60  
 
    65  
 
    70  
 
    75  
 
    80  
 
    87  
 
    93  
Target
    100  
 
    107  
 
    113  
 
    120  
 
    127  
 
    133  
 
    140  
 
    153  
 
    160  
 
    167  
 
    173  
 
    180  
 
    187  
 
    193  
Stretch
    200  

3. After the Award Year ends, the Annual Tranche is multiplied by the Payout
Percentage according to the above table after the Committee determines actual
EPS for that Award Year.
4. Steps 2 and 3 are completed for each of the First, Second and Third Year
Annual Tranches, (yielding the “First, Second and Third Year Results,”
respectively).

2



--------------------------------------------------------------------------------



 



5. The Sum of the First, Second and Third Year Results is multiplied by the sum
of One and the Payout Modifier Percentage based on the 2005—2010 EPS CAGR
according to the following table. The result is the Final Award.

          2005—2010 EPS     CAGR   Payout Modifier
0.0%
    -20.0 %
0.5
    -18.8  
1.0
    -17.5  
1.5
    -16.3  
2.0
    -15.0  
2.5
    -13.8  
3.0
    -12.5  
3.5
    -11.3  
4.0
    -10.0  
4.5
    -8.8  
5.0
    -7.5  
5.5
    -6.3  
6.0
    -5.0  
6.5
    -3.8  
7.0
    -2.5  
7.5
    -1.3  
8.0
    0.0  
8.5
    2.5  
9.0
    5.0  
9.5
    7.5  
10.0
    10.0  
10.5
    12.5  
11.0
    15.0  
11.5
    17.5  
12.0
    20.0  

D. Dividends
Dividends shall not be paid, accrued or accumulated on Performance Shares during
the Award Period.
E. Termination of Employment
1. General Rule — Upon the termination of the employment of a Performance Unit
Grantee for any reason other than those specified in paragraphs E.2. through
E.6. of this Article (including but not limited to voluntary or involuntary
resignation, or failure or refusal to accept relocation or reassignment within
the Company or employment with a JV), any Final Award shall be distributed to
the Performance Unit Grantee with respect to any Award Period that was completed
prior to the employment termination. All other Performance Share Units shall
expire and be forfeited in their entirety at the end of the last day of
employment. Failure to satisfy each and every condition described in paragraphs
E.2. through E.6. (in the Committee’s determination) shall render a Performance
Share Unit subject to this paragraph E.1. upon termination of employment.
2. Separation — If a Performance Unit Grantee’s employment is terminated at an
employer’s initiative (as determined by the Company or JV in its sole
discretion) due to lack of

3



--------------------------------------------------------------------------------



 



work because, for example, the Company eliminates the Performance Unit Grantee’s
job or divests itself of a business resulting in his/her loss of employment with
the Company, then the Performance Unit Grantee shall be considered “Separated.”
In case of Separated Performance Unit Grantees, with respect to any Award Period
completed prior to the employment termination, the Final Award shall be
distributed at the time active Performance Unit Grantees receive such
distributions. With respect to any other Performance Share Unit, the Final Award
shall be multiplied by a fraction, the numerator of which is the number of
completed months in the Award Period during which the Performance Unit Grantee
was employed by the Company or JV, and the denominator of which is 36. Such pro
rata amount shall be distributed at the time active Performance Unit Grantees
receive such distributions with respect to that Award Period.
3. Retirement — Upon a Performance Unit Grantee’s retirement (including early
and disability retirement): PSUs granted less than 6 months prior to such
retirement date shall expire and be forfeited in their entirety at the end of
the last day of employment. Performance Share Units granted at least 6 months
prior to such retirement date shall be distributable on a pro rata basis at the
time active Performance Unit Grantees receive such distributions with respect to
that Award Period. The pro rata portion shall be determined by multiplying the
Final Award by a fraction, the numerator of which is the number of completed
months in the Award Period during which the Performance Unit Grantee was
employed by the Company or JV, and the denominator of which is 36.
4. Death — Upon a Performance Unit Grantee’s death, any Final Award shall be
distributed to the Performance Unit Grantee with respect to any Award Period
that was completed prior to the Performance Unit Grantee’s death. All other
Performance Share Units shall assume a Target Shares payout and be multiplied by
a fraction, the numerator of which is the number of completed months in the
Award Period during which the Performance Unit Grantee was alive, and the
denominator of which is 36. Such amount shall be distributed as soon as
administratively practicable following the date of death.
5. Gross Misconduct — If the employment of a Performance Unit Grantee is
terminated for deliberate, willful or gross misconduct, all Performance Share
Units, including but not limited to those for which the Award Period has ended,
shall immediately be forfeited.
6. Joint Venture Service. For the purposes of this Article, notwithstanding a
Performance Unit Grantee’s termination of employment with the Company, if he or
she assumes and retains a position in a JV in accordance with this paragraph,
employment with the JV will be treated as if it were employment with the
Company. To qualify for this paragraph, (i) a Performance Unit Grantee must
transfer employment directly from the Company to the JV without an intervening
break in employment, (ii) the Performance Unit Grantee’s transfer to the JV must
be made with the input and approval of his/her senior management and a
representative of the Company’s Corporate Human Resources department and
(iii) the Company’s Corporate Human Resources representative and a similar
representative from the JV must agree that the transfer meets the business needs
of the Company and the JV.
Where a Performance Unit Grantee transfers employment from a JV to the Company,
employment will be treated as if it continued with the JV if (i) the Performance
Unit Grantee transfers employment directly from the JV to the Company without an
intervening break in employment, and (ii) the Company’s Corporate Human
Resources representative and a similar representative from the JV agree that the
transfer meets the business needs of the Company and the JV.
This paragraph does not apply to a transfer of employment to the JV’s parent or
other affiliate unless that entity is within the Company’s controlled group of
entities.

4



--------------------------------------------------------------------------------



 



F. Distribution of Performance Shares
1. General Rule. Following the end of an Award Period, each Performance Unit
Grantee shall be entitled to receive a number of shares of Common stock equal to
the Final Award, rounded down to the nearest whole number (no fractional shares
shall be issued). Such distribution shall be made as soon as administratively
feasible, but in no event later than the end of the calendar year in which the
Final Award is determined. Unless otherwise determined by the Committee, the
Company shall withhold any applicable taxes directly from a Performance Share
Unit before it is denominated in actual shares of Common Stock. Moreover, the
Committee may permit the Performance Unit Grantee to defer the value of a
Performance Share Unit into the Merck & Co., Inc. Deferral Program (the
“Deferral Program”) or such other Company-sponsored deferral program; provided,
however, the Committee intends that any such deferral shall for so long as it
remains within the Deferral Program be limited to investment denominated as
Common Stock and ultimately distributed as such. An election to defer a
Performance Share Unit into the Deferral Program shall be made in accordance
with rules applicable to the Deferral Program.
2. Death. In the case of distribution on account of a Performance Unit Grantee’s
death, the portion of the Performance Share Unit distributable shall be
distributed to the Performance Unit Grantee’s estate. Unless the Committee
determines otherwise, the Company will withhold any applicable taxes directly
from a Performance Unit before it is denominated in actual shares of Common
Stock.
G. Transferability
Prior to distribution pursuant to paragraph F. of this Article III, Performance
Share Units shall not be transferable, assignable or alienable except by will or
the laws of descent or distribution following a Performance Unit Grantee’s
death.
IV. Administrative Powers
In addition to the Committee’s powers set forth in the ISP and the Rules and
Regulations, anything in this Schedule to the contrary notwithstanding, the
Committee may revise the terms of any Performance Share Unit not yet granted or,
with respect to any Performance Share Unit not intended to constitute
“performance-based compensation” under Section 162(m) of the Code, granted but
prior to the end of an Award Period if unforeseen events occur and which, in the
judgment of the Committee, make the application of original terms of this
Schedule or the Performance Share Unit unfair and contrary to the intentions of
this Schedule unless a revision is made.
V. Clawback Policy for PSUs Upon Significant Restatement of Financial Results
A. PSUs Subject to Clawback. PSUs, and any proceeds therefrom, are subject to
the Company’s right to reclaim their benefits in the event of a significant
restatement of financial results for any Award Period, pursuant to the process
described below.
1. The Audit Committee of the Board will review the issues and circumstances
that resulted in a restatement of financial results to determine if the
restatement was significant and make an initial determination of the cause of
the restatement—that is whether the restatement was caused, in whole or in part,
by Executive Fault (as those terms are defined below); and

5



--------------------------------------------------------------------------------



 



2. The Compensation and Benefits Committee of the Board will (a) recalculate the
Company’s results for any Award Period with respect to PSUs that included an
Award Period which occurred during the restatement period; and (b) if it is
determined that such restatement was caused in whole or in part by the
Executive’s Fault, the Compensation and Benefits Committee will seek
reimbursement from the Executive of that portion of the payout of the PSU that
the Executive received within 18 months of the restatement based on the
erroneous financial results.
B. “Executive” means executive officers for the purposes of the Securities
Exchange Act of 1934, as amended.
C. “Fault” means fraud or willful misconduct. “Willful misconduct” is generally
viewed as dereliction of a duty or unlawful or improper behavior committed
voluntarily and intentionally; something more than negligence. If the Audit
Committee determines that Fault may have been a factor causing the restatement,
the Audit Committee will appoint an independent investigator whose determination
shall be final and binding.
D. Exclusions from Clawback. This Article does not apply to restatements that
the Audit Committee determines (1) are required or permitted under generally
accepted accounting principles (“GAAP”) in connection with the adoption or
implementation of a new accounting standard or (2) are caused due to the
Company’s decision to change its accounting practice as permitted under GAAP.
VI. Change in Control
Upon the occurrence of a Change in Control (as such term is defined in the ISP),
each unvested Performance Share Unit which is outstanding immediately prior to
the Change in Control shall immediately become vested in an amount equal to the
sum of (1) the Annual Tranche times the Payout Percentage for each Year in the
Award Cycle prior to the Change in Control, if any, that has been completed for
at least 90 days and (2) the sum of each Annual Tranche for all other Years in
the Award Cycle.
     VII. Section 409A Compliance.
Anything in the ISP or this Schedule to the contrary notwithstanding, no
distribution of Performance Share Units may be made unless in compliance with
Section 409A of the Code or any successor thereto. In addition, distributions to
“Specified Employee” as defined in Treas. Reg. Sec. 1.409A-1(i) or any successor
thereto, to the extent required by Section 409A of the Code, distributions, if
any, made due to a separation from service (as defined in Section 409A) will be
made as soon as administratively feasible after the first day of the sixth month
following the separation from service, in the same form as they would have been
made had this restriction not applied; provided further, that no dividend or
dividend equivalents will be paid, accrued or accumulated in respect of the
period during which distribution was suspended.

6